The judges of the general court, in answer tp the within questions submitted to their consideration by the honourable the chancellor, are of opinion, that where it appears by the certificate on the deed made in the usual-form, that the party on a particular day came before two justices of the peace of the county, and acknowledged the instrument of writing to be his act and deed, that parol evidence is not admissible to prove that the said justices separately took the said acknowledgment at different times or places within the said county.
The court are also of opinion, that if such evidence could be admitted, and proof made, that the acknowledgment was taken by the justices -separately, at different *323times and places, that the deed would not operate to pass the lands to the bargainee.
Samuel Chase,
R. Goldsborough,
Jeremiah Townley Chase,
Annapolis, May 16, 1793.